                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                                                          FILED
                            MISSOULA DIVISION                              S£p 1D2019
                                                                       C/9~. U.s _
                                                                        District J>:trict Court
                                                                             Missout~ntana
 UNITED STATES OF AMERICA,                            CR 19-20-M-DWM

               Plaintiff,
                                                         FINAL ORDER
        vs.                                             OF FORFEITURE

 JENNIFER LYNN FOLEY,

               Defendant.


       This matter comes before the Court on the United States' motion for final

order of forfeiture. (Doc. 26.) Having reviewed the motion, the Court finds:

       1.     The United States commenced this action pursuant to 21 U.S.C.

§ 853(a)(l) and (2), 18 U.S.C. § 924(d), and Rule 32.2 of the Federal Rules of

Criminal Procedure.

       2.     A preliminary order of forfeiture was entered on June 27, 2019. (Doc.

24.)

       3.     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l). (Doc. 25.)

       4.     It appears there is cause to issue a forfeiture order under 21 U.S.C.

§ 853(a)(l) and (2), 18 U.S.C. § 924(d), and Rule 32.2 of the Federal Rules of

Criminal Procedure.


                                           1
      Accordingly, it is ORDERED that:

      1.      The motion for final order of forfeiture (Doc. 26) is GRANTED.

      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853(n)(7) and (2) and Rule 32.2 of the

Federal Rules of Criminal Procedure, free from the claims of any other party:

           • $14,595 in United States currency;

           • Smith and Wesson Body Guard .380 caliber pistol, SIN KBC5741,

             with magazine and nylon holster; and

           • 6 rounds of .3 80 ammunition.

      3.     The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this JI!aay of September, 2019.




                                                        Hoy, District Judge
                                                        istrict Court




                                          2
